DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 1, 2, 3, 6, 11, 12, 14, 16 and 19 is/are rejected under 35 U.S.C. 102(a)(2) as being anticipated by US 2010/0288123 A1.
The abstract, claims and the figure printed on the face of this US 2010/0288123 A1 illustrates and discuss a method and system for the steam reforming of a methane feed w/ steam, comprising the method steps and apparatus features of injecting a methane-containing feed (1) and also a steam feed (2) into a steam reformation unit (3) to generate what appears to be a reformation off-gas (4) comprising at least hydrogen and carbon oxides; passing this reformation off-gas through a hydrogen PSA unit (8) to generate a hydrogen-rich off-gas (9) and a PSA tail gas stream (10); and re-cycling at least a portion of this PSA tail gas stream (10) back to the steam reformer (3).  Also, please note that the figure printed on the face of this US 2010/0288123 A1 also shows the injection of fuel gas (16) into the steam reformation unit (3) where it reasonably seems to be combusted in what may be the same “firebox” mentioned in at least the Applicants’ dependent claims 3 and 12.  Claim 13 step (e) w/in this US 2010/0288123 A1 also mentions the use of a compressor to inject an effluent into a select device, as required by at least the Applicants’ dependent claims 6, 14 and 19.  Thus, the discussed portions of this US 2010/0288123 A1 reasonably seem to meet the limitations described in at least the Applicants’ claims 1, 2, 3, 6, 11, 12, 14, 16 and 19.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
The person “having ordinary skill in the art” has the capability of understanding the scientific and engineering principles applicable to the claimed invention.  The references of record in this application reasonably reflect this level of skill.
Claims 1-3, 5-7, 11, 12, 14 and 16-19 is/are rejected under 35 U.S.C. 103 as being unpatentable over US 2010/0288123 A1.
Claims 1-3, 6, 11, 12, 14, 16 and 19 are rejected as being obvious from the teachings provided in this US 2010/0288123 A1 for the reasons set forth in the previous rejection: please note that anticipation is generally considered to be the epitome of prima facie obviousness.
The difference between the Applicants’ claims and this US 2010/0288123 A1 reference is that the Applicants’ dependent claims 5 and 17 also call for the firebox associated w/ the reformer to heat the sorbent, a stream injected into the reformer or a reactant (and these particular features do not appear to be explicitly recited in either the abstract, claims or the figure shown on the face of this US 2010/0288123 A1), however it is submitted that these differences would have been obvious to one of ordinary skill in the art at the time the Applicants’ invention was filed because it is “reasonably expected” that the heat source inevitably utilized in the steam reformer (3) shown on the face of this US 2010/0288123 A1 would also heat any effluents and reagents that are in its vicinity.
The difference between the Applicants’ claims and this US 2010/0288123 A1 is that the Applicants’ dependent claims 7 and 18 also call for the use of a “fluidized bed”-type of reformer (and such a descriptor appears to be missing in this US 2010/0288123 A1), however it is submitted that this difference would have been obvious to one of ordinary skill in the art at the time the Applicants’ invention was filed because such selection of a “fluidized bed”-type of reformer is submitted to be a routine and conventional expedient in this reformer art, and doing and/or providing what is routine and conventional in the art is evidence of prima facie obviousness.

Allowable Subject Matter
The Applicants’ dependent claims 4, 8-10, 13, 15 and 20 have been allowed over the teachings provided in this US 2010/0288123 A1 reference because the limitations described in these Applicants’ dependent claims 4, 8-10, 13, 15 and 20 are not taught or suggested in this US 2010/0288123 A1 reference.

References Made of Record
The following additional references from the search of the U. S. examiner are also made of record:
CA 2 685 705 A1; US 2021/0163287 A1; US 2012/0141367 A1; US 2010/0056648 A1; US 2008/0072752 A1 and also US 2004/0179998 A1.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to Timothy C Vanoy whose telephone number is (571)272-8158. The examiner can normally be reached 8-4:30 (Mon-Fri).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Keith Walker can be reached on 571-272-3458. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





tcv
/TIMOTHY C VANOY/               Primary Examiner, Art Unit 1736